237 F.3d 348 (4th Cir. 2000)
INEZ SALES; DEBRA M. MILLER, Plaintiffs Appellees,v.ALPHONSO L. GRANT, in his individual capacity and in his official capacity as a member of the City of Lynchburg Electoral Board; JOHN E. MASON, JR., in his individual capacity, Defendants Appellants,andDAVID T. PETTY, JR., in his official capacity as member of the City of Lynchburg Electoral Board; CITY OF LYNCHBURG ELECTORAL BOARD; CAROL SPENCER READ; ARELIA LANGHORNE, in her official capacity as a member of the City of Lynchburg Electoral Board; JOHN COBB, in his official capacity as a member of the City of LynchburgElectoral Board; ANNE MARIE MIDDLESWORTH, in her official capacity as general registrar of the City of Lynchburg,  Defendants.
No. 99-1650.
UNITED STATES COURT OF APPEALS, FOR THE FOURTH CIRCUIT.
FILED: November 29, 2000.
ORDER

1
(CA-96-27-L)


2
Appellants filed on August 30, 2000 a petition for rehearing and petition for rehearing en banc.  On September 25, 2000, the appellees filed a memorandum in opposition to the petition for rehearing.


3
Judge Widener voted to grant panel rehearing.  Judges Luttig and Williams voted to deny.


4
A member of the Court requested a poll on the petition for rehearing en banc.  The poll failed to produce a majority of the judges in active service in favor of rehearing en banc.  Judges Widener, Niemeyer, and King voted to rehear the case en banc, and Judges Wilkinson, Wilkins, Luttig, Williams, Michael, Motz and Traxler voted against rehearing en banc. The Court denies the petition for rehearing and rehearing en banc.


5
Entered at the direction of Judge Luttig for the Court.